Citation Nr: 1021022	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-21 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the first, third and fourth digits 
of the left hand, to include left hand numbness and tingling 
(left hand condition).


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to July 2005.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
residuals of a fracture of the first, third and fourth digits 
of the left hand, evaluated as noncompensably (0 percent) 
disabling and effective August 1, 2005.

In June 2008, the Board remanded this case for further 
development, specifically to obtain more recent VA orthopedic 
and neurological examinations.  In compliance with this 
remand, VA scheduled an orthopedic examination in November 
2008 and a neurological examination in June 2009.  These 
examinations and their respective addendums address all the 
questions raised in that remand.  Thus VA has complied with 
the June 2008 remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

The Veteran's service connected left hand condition is 
characterized by pain, tingling, and distal latency of the 
left median anti-sensory and left ulnar anti-sensory nerves.


CONCLUSION OF LAW

The criteria for a 10 percent, but no more, evaluation for 
service connected left hand condition are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5218, 5219, 5222-5230, 4.124a, Diagnostic 
Codes 8512-8516, 8612-8616, and 8712-8716 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his service connection 
claim, the Veteran was provided VCAA notice in a September 
2005 letter.  This letter informed the Veteran of the types 
of evidence not of record needed to substantiate his claims 
and of the division of responsibility between the Veteran 
and VA for obtaining the required evidence.  In addition, in 
March 2006, the RO sent the Veteran a letter that informed 
how the disability ratings and effective dates are assigned, 
as required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  The RO sent the Veteran a SOC in May 2006.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination results, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in 
support of his appeal.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

Analysis

The September 2005 VA general medical examination found a 
prior fracture of the left thumb and ring finger without 
apparent residuals and with a currently normal exam.  In a 
November 2005 rating decision, the Veteran was granted 
service connection for his left hand condition with a 
noncompensable (0 percent) evaluation.  The Veteran appealed 
that decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has considered both the neurological and orthopedic 
symptoms of the Veteran's left hand condition in determining 
whether a compensable evaluation is warranted. 

The evidence of record shows consistent complaints of pain.  
The Veteran's service treatment records show several left 
hand injuries and complaints of bilateral hand pain.  Service 
treatment records also show repeated diagnoses of left dorsal 
hand tingling.

VA treatment records from April 2006 to June 2006 show 
complaints of bilateral hand pain.  Physical examination in 
April 2006 found full range of motion of the individual 
fingers, intact sensation of hands, and strong bilateral 
grips.  An April 2006 radiology report found a remote healed 
fracture of the shaft of the third metacarpal and small focus 
of dystrophic calcification medial to distal head of proximal 
phalanx left fourth finger.  No other bone, joint or soft 
tissue abnormality was noted. 

In his October 2006 statement, the Veteran stated that he has 
had constant pain and dull numbness in his hand since late 
2003.  Grabbing objects results in a sharp pain.  He 
described his fingertips as sensitive.

In November 2008, the Veteran underwent an orthopedic 
examination in conjunction with this claim.  At that time, he 
reported fatigue and streaks of pain throughout the hand, 
occurring 2 or 3 times a day and lasting 5 to 10 minutes.  He 
does not use an assistive device.  The Veteran also reported 
aching, especially when driving.  Upon examination, the 
Veteran's left hand was found to have 5/5 motor strength in 
all plains about the wrist with palmar and dorsiflexion of 0 
to 65 degrees, ulnar deviation 0 to 40 degrees, radial 
deviation 0 to 15 degrees.  There was no pain and no 
diminution with repetitive testing.  His hand was also found 
to have 5/5 motor strength in grip testing.  He was able to 
appose the thumb to the second, third, fourth, and fifth 
digits and bring the second, third, fourth, and fifth digits 
to the transverse crease.  He had no tenderness on his 
fingers.  He had normal sensation throughout the upper 
extremities.  There was no diminution with repetitive 
testing.  The examiner noted no atrophy and no additional 
limitations due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  This examiner opined 
that the Veteran had bilateral hand tendonitis with no 
evidence of neurologic compromise.  In his November 2008 
addendum, the examiner further clarified that there was no 
numbness, tingling, or neurologic complaints.  There was no 
indication of ankylosis of any digit of the left hand.  The 
examiner found that the disability was not comparable to 
amputation of the thumb.  There was no neurologic 
symptomatology, therefore no nerve paralysis, no trophic 
changes, no sensory disturbances, and no impairment of motor 
function.

In June 2009, the Veteran underwent a neurological 
examination in conjunction with this claim.  At that time the 
Veteran complained of occasional left hand symptoms, but 
specifically denied weakness.  He stated that the pain was 
improved by wearing gloves and worsened by grabbing objects 
such as the steering wheel.  The Veteran denied swelling.  He 
described his symptoms as sensations which travel across the 
dorsal aspects of the digits of both hands and pain across 
the palmar surfaces of the fingers of both hands.  The 
examiner found the neurological examination to be normal.  
There was no focal motor weakness or atrophy to correlate 
with the Veteran's symptoms.  There was no objective sensory 
impairment.  In an addendum, the examiner noted that an 
electrodiagnostic study performed by EMG/nerve conduction 
consultant of the left median anti-sensory nerve showed 
prolonged distal latency.  There was also prolonged distal 
latency and reduced amplitude of the left ulnar anti-sensory 
nerve.  This was an abnormal left median sensory and left 
ulnar sensory nerve conduction study.  The examiner felt that 
the Veteran's symptoms could potentially be related to 
involvement of both nerves.  

Based on the above, the Board finds that the Veteran's left 
hand condition most nearly approximates a 10 percent 
evaluation under Diagnostic Code (DC) 8715 (neuralgia of the 
median nerve) for his neurological symptoms.  The Board 
observes that the term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis of this nerve.  38 C.F.R. § 
4.124a.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.  
The evidence of record differs as to whether the Veteran has 
neurological symptoms.  Specifically, the November 2008 
orthopedic examiner found none.  However, the preponderance 
of the evidence finds the Veteran's symptoms to include pain 
and tingling.  He has no limitation of his range of motion in 
any of the individual digits of the left hand.  No atrophy 
has been noted.  Thus, the Veteran's symptoms are sensory.  
Based on these symptoms and their severity, a finding of 
moderate incomplete neuralgia of the median nerve is not 
warranted.  As such, higher evaluations within DC 8715 are 
unavailable.  

The evidence of record does not show any musculoskeletal 
symptoms sufficient to warrant a separate compensable rating.  
Under Diagnostic Code (DC) 5228, a compensable evaluation (10 
percent) for limitation of motion of the thumb requires a gap 
of between one to two inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a.  The Board has also considered whether a 
higher evaluation for the Veteran's left hand disability is 
available under another diagnostic code.  As the evidence of 
record does not show limitation of motion of the long finger 
with a gap of one inch or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, a higher evaluation under DC 5229 is 
not warranted.  Id.  As the maximum evaluation under DC 5230 
for any limitation of motion of the ring finger is a 
noncompensable rating, a higher evaluation under that 
diagnostic code is not available.  See id.  The record 
consistently shows full range of motion for the digits of the 
left hand without additional functional loss due to pain, 
weakness, excess fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  Thus a separate evaluation for the 
musculoskeletal symptoms of this disability is not warranted.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extra-
schedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent or indeed 
any periods of hospitalization because of the service-
connected disabilities in question.  In his October 2006 
statement, the Veteran stated that the pain caused him to 
stop working as a package handler at FedEx.  At his September 
2008 VA examination, the Veteran reported that he was a FedEx 
driver.  That examination noted no activity or job 
restrictions due to the Veteran's hands.  Disability ratings 
are intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  The 
record suggests that the Veteran has changed jobs within 
FedEx.  Such a change does not on its own indicate and 
exceptional or unusual disability picture.  Thus, the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where the currently assigned 10 percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Accordingly, the Board determines 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
meet.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that at no time during the pendency of this 
claim and appeal has the Veteran's service-connected left 
hand condition warranted an evaluation in excess of the 
currently assigned 10 percent rating.  Therefore staged 
ratings are not warranted.  Fenderson, 12 Vet. App. 119.  




ORDER

A 10 percent rating for residuals of a fracture of the first, 
third and fourth digits of the left hand, to include left 
hand numbness and tingling, is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


